COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       YHR Mason Road Partner, LP v. 7-7 Cleaners, Inc.

Appellate case number:         01-18-00849-CV

Trial court case number:       2015-68852

Trial court:                   152nd District Court of Harris County

        On June 24, 2019, appellant, YHR Mason Road Partner, LP, filed its appellant’s brief.
Appellee, 7-7 Cleaners, Inc., had a briefing deadline of July 24, 2019 in which to file its brief, but
no brief has been filed. On August 20, 2019, we notified appellee that we would set the case for
submission without an appellee’s brief unless appellee filed (1) a motion to extend time to file its
brief or (2) its brief accompanied by a motion to extend time. Appellee has neither filed a motion
to extend time or its appellee’s brief. Accordingly, the case is hereby set at issue.


        The time for filing the APPELLEE’S brief has expired. See TEX. R. APP. P. 38.6(b).
Further, appellee’s deadline for responding to the notice issued by this Court on August 20, 2019,
requiring appellee to file either a brief or a motion to extend time to file its brief, has expired.
Accordingly, this case is now at issue and ready to be set for submission.


       It is so ORDERED.

Judge’s signature:______/s/ Sherry Radack____

                      Acting individually             Acting for the Court

Date: ____September 24, 2019__




                                                  1